OFFICE   OF   THE   ATTORNEY    GENERAL   OF   TEXAS
                       AUSTIN
           *Ia nona of tho tariour 8ahwl aato mooed bY




            Wwtloa       to bo umwuodr Io the ohalrrean
                                                      or the
OOPntyboUd of *a@01 tzurt+o~ of BOXU htaty r.qulrd
to lpprwvo WuPuit payingth oaotmtylupoPint.n4*nt*o
oolor7Imnt            0.8 nqulnd       bf ~rtiole WOO.l'at~tho pre-
~oonttlmoor
          Yl           @ n*o  g o t.rappxQt.a
                           th e       a or  it                inla a o r d-
ann rith WOO.1. as am&o4                bt,, tha 49th   L.&rl&w&     in
man      %lll    ma   ‘and not   yet   8IgnebO




           -x1. IMnaoh           a8 sona& nill iur w&o pomd           end
p~@owtod to~tk $ptwaof m5 tiled by hk anb booam a
la 08  Jun. 1 p a o M mbth
                         6eSh 6e& o WP B till
                                          @ r lp p mr e
Bosom %lll td  but ha8 not Qa. 80 a8 y.t,  the fro kW8
beln($in eondet on tho rattar of oounty rohloolmprin-
toadoata' u1u1aa ot mrar aouaty,whloh law g0*orm?
If yotu aamuu is the ~wbo~al law OentPOflmar a &WiaZ
lpalal lam, will fou ple8oi UIoWr the fOl.lOWlz~*WI-
tionr IO the ohnlrmn er tha aoaatybaud ot oahool
troatna bt BOXU County roqulrd to lpprm* the 8abrY
of th0 0mtf r0booilmrintawt                       monthzya# wthoriaod
tmdop on14 gonrros law woo.1 l* amonaaa durla6 tti ro-
*@at 0@0010~ at the 49th iad*la*run or it the gorenaor
rhoul$    rota   &Duos Bill      808 is   t&i@ O-rpaP      of t&   Oo-tY
boar6 or oorkooltrurtoea rwaulrtite 8vWW@ tb o-Y
o fa 0OOM ty  lupuintonbont aa authoris W m~.l.
prooaat utatuto?
                                                                                                   257




     *aI    In cao* the anowu to the two fOro~OlA&
     guootlonra r e
                  lo wud aitlrautlvelyor either ot
     tkoa, ana other quO#tiOJl 8Ood to M anl*oPd,  but in
     awe  or negst:ve aumvara to sil of tte above ~i;6otifxao,
     pleaao Dltiswerttiioquootlon: Lo the Lsgfoht3ro   aon-
     OtStUGfO~idly                authorins        t0   pa00    h La* affeotin(r 0tif
     one     ooanty         In    this state,
                                nuu4    Soxu  County,  provmt-
     in6 hIa from meacully aauaty oap~rlnto~d4at~ou&my
     88~0** ap in Ymate Bill 2442 Iu utiw war48, is Senate
     Bill 846, Seation 10 odly, UAO@AJtltiitlO~ lAAeAuok PO
     it  lo ug,pllcaS1.to OAlJ 0Ae oawaty or this lt$*o iAMaUOh
     no it drprlvao the oaanty o~perinton0ont    of his .oalaPy9w



                      TAO    O~VSPA~P       tiid s0~00 mu             ma, withut ki0 •pp0~a.
la the Offloe at the Booretoryot 8krto an Juno S# and me bare just
obtolnod a copy at oaato. TM0 bill      was passe4 by ths HDusa by the
tollorio~ vote:     Yeaa lmQ, Nays t, antithe &&bun aonau~~od IA 3ooato
unmiaoAt0 by the toll~Win~     tote: Joat* 101, Nays 0. It was m8oed
by tbo Suwto by that fallainig votes %a08 86, Xayo 0. It la, thero-
fwo, in imodlato sifoob, but tbero will be AO funds with *hiah h0
p8y tbo lnu~sno04 lalarlao until 8r6er 6eptwber 1, 1WL        We quote
the iO~GQiI@    iPeR  boti@A  1 Of tb# AQt:




                      “IAa ek ing
                               t?# ;
                                   ema ei
                                        brad@  oouuty ldR lnl*-
                                                              ,      ror
     trotloa ~xI)Qu~*,t&o Cetmtf Wm81 Traot~o shall ralu
     m diOQOti&W  Out of tfis stat* Available ~oboal Fuub rot
     th4 M~PY               IMU axgs50~0          or th6 0rri00       0t tb      00tdy
     oup8rln~on4eotand tbo 80~ 8Brl.l be dstarmllrad by the
     nridonf aoho~otio             of tti,eOunfy. It *ball
                         populcatloa
     bo tbo &cltyet the GatantyBoarllof Trwtees to tile the
     buOCjatfor ooomty a&alniatrcrtloAexpenee with tha mato
     P@aPtAsnt              61 LdiuCatftS DA            or   bdorr   slptW4ber        SirOt   Of
     eaoh echolmnticr per, the baw%gats.obe wwor(rd and WP-
     tlflrB to by tha Pteoidsnt of the Coaaty Bawd ai kdooa-
     tlon an4 ztte&te& to by the cetmty Supsrlntea.4ont.    The
     eoapemmtlon harain provided for still ba paid monthly
     upon t~htorQcr of the County %ohaeJ.Trtksteeo;providti
     that the ocniary for tho smth nf t3sptesbcrs&U      net be
     p&Id      LGlfiil      IL&    COWity       LSUpct~btSr4d~%      pIWO6iltO    6      PS46ipt
     rroa tlxot;tntoSuperlaten~at ohmin                                tht be ha8         mado
     rll r0gort.ozwijc?lra4
                         ot bla.*
 BonorableL. A. Woods, page 4




                The term “budget   ior county administration eXp6n688v
  used in the preaeding quotation mean8 the annual budget Prepared
  by tba County uo,,r‘i    Or SOho   tiUet.668  iOr the COUUty Admiaietra-
  tion &pen88 Fund authorized by Article e8%7a to pay the 6616ri66
  of the oouuty Superintendent, his assistanta, Sohool Supertisorl,
  and suoh other expene66      or hi8 ortioo a8 ax-6 speoifioally      authorized
  by rtatute.    (firtioles3821, 3700, a8 amended in 1943 and in 1946)
~ TM8 budget oon818tr or rpeolfio items and a fixed 6munt              18 6tsted
  ror eaoh ltm.       Th6 amount 80 budgeted    ir  deduoted by the Stat6
  Superintendent or Yublio Instruction from the p6r capitaapportion-
  ipant laadeto the oounty eaah 8ohool year from the State           Available
  School Fund and ronarded to the oounty depository to b6 plaoed to
  the oredit 0r the above mentioned rund rr0m whioh the,r68mctir8
  Item or the budget aro to bs paid upon tho order or the Ooounty
  Board 0r aohool Trusteoa.        Th0 statute8    mk8  no prwi8ion for
  amendin the bud&et. The trannrer ~0rall or any part or the 6mount
  budget6girOr one it6m to another item 18 not permitted, nor do88
  th    8tatute  6ont6mplato   the expenditure 0r an amount       in 8x0088 0r
  the amountbudgeted for a partioular purpose.
            The budget ior the cohool year beginning tiptember   1,
 1944, ra8 required by the 8tatuter to be filed with the Stat6
 UeparbIat Or hdUCatiOh on or b8ior6 September 1, 1944. The Stat6
 superintendent.or Pub110 In8truotion  inform6 LW that he h68,  68
 dlreoted by the rtatuto, (Art. EB%Ia) remitted to the 6ou&y &6-
 poaitorierOr the reapeotireoountieo the full amu&       due for the
 Ourrent 86&0x  year ending August al, 1945, 66 6bmn by the re-
 8peOtiv6 budeta riled with, and approved by him.
              The   6Ufi8nt   budget   for the   County   Superintendent or
  Boxar County, wa8 barredon his salary of $4800 per annum, a8 rixed
 by the 8tatute at th6 time the budget was propared. His salary
 wa8 inoreaaed to $5,,000by H. B. cot, OrrtrOtiV6Juna es, 1945,
 However, no provision wa8 mado to pay him that part of the in-
 orea   for the two months and six day8 intervening betwren the
 6rr8OtiVs date 0r H. B. 83% ana September 1, 1945. sin06 there
 I8 no avney available to pay the ammint of the increarre(approrl-
 mately )35.55) ror thir period 0r time, no mre thah MOO per
 month, tlm amount fixed in the ourrent budget for his salary, can
 be legally paid him ,by the County Board of Sohool Tmute88 Or
 Bexar Countyror the months or June Jaly and Aagurt,     1948. Seld
 Board may provide in the budget, wh 1oh~'it will prepare for the
 sohool year, beginning Saptember 1, 1945, for $5,000 to be paid
 the county Superintendent, the amount of his salary for that   eohool
 year,.However, It may not provide tn the new budget ror raid sob001
 year ior the payment of tha amount of increase in sal.at]r allowed
 the County Superintendent by H. B. 89% prior to September 1, 1943,
 ror the per oapita apportionment allotted to aaoh oounty iron ths
                                                                                      259
'HonorlibleL. A. tuoods,page 5




 Stat6 Availrib Sohool Fund, the fund irOEIwhich all item6 in-
 cluded in the budget ar6 paid, by the Stat0 Board of Bduoation,
 18 ror the support and malntonanoo 0r the 86h6018 ror the 86ho01
 y8I3E be&lnning &ptOmbOr 1, 1946, and lsu6tbo 8,rp6!ldOd Otiy for
 such purp0888. Articles 8887, %8%7a and 8700, as armnded by II.
 B. 89%.
            The fOr8going 00n01U6101l8apply to au OlOOtfT8                          COUnty
 Suparintsndentr SO afieoted by Arti    P700, a8 amended by                         R.   B.
 #%Q%.

            SOOtion 10 Or 9. B. %4b, 6rrOOtiTO Jun8 8, 1945, riX68
 the 6alwy Of COMtJr SUp6riBtOnd6IltSin 6OkUIti88 having a p0pUla-
 tion or not 1088 th6a 300,000, aor !imrethm 800,000, aooordingto
 th8 b8t prwoeding ?edsral  COMUS , as #SOS0 per ILMOP( to be paid
 Out 01 the SOho   OqUdiB.StiOllilllld.%iaOO Boxer thlllty ha8 110
 SUOh   Lund,   iOr    it   W88   oXoI@rd    mm    th6   pm~iSi01U     Of   mtiOl68
 e81Sa-S815g, autlmrieing Dal&as, Harrlr  and oth8r ootmtios 0r more
 than         population
      %lOLo,OOO          t0 6n6tO  a 6OU6ty  SOh301 oqualiratioa itlad,
 theroforo,that part Of SF B. era rixing th8 salary or coax&y Super-
 int6nd8nts is inapplioablo to i38xarCounty.
              $10 OaMlOt OOMtrUO,    a8 YOU SU@J~OSt WO l@6y, tho t8m
 ‘SObOO    opualication iund, as U86d ia 8. B. MS, to mean tho           *County
 &lmlai8tratioaXxpea80 Ipod,*      as that term i8 &sod ia H. B. 89s. To
 6oastru6 the80 term6 as meaning the 8am@ Wad would be to ~holdthat
 tb UdWi*S       0r tho coonty sup8riat8adont8       or Dallas mrdS,,    and
 all other   8ouatle8,ii any, operating        aador  th6 prorlrloq8  0r Arti-
 610 %S1ti Ot Seq., rU8t b6 paid Out Of th8 CkNMty Adminiltratioa
 ti~JJ8.    Fund,     OOntr~y      to   t&O phin   pr6V~SiOllS   Of   fitiOl6    al88
 Whioh pXWidO8 that the "CWUty 8QUdiStStfM fUd' i8 t0 b6 US&                                     ’
 among Other things, "to ddray,tha OOStS Or the OoUnty 86h001 ad-
 m5n18tration,wwhioh inoludor tlm wl.wy  0r tha Oounty Superintoa-
 dent.
            Wo b6lieY8 th6 &?gL8i&t&6 U68d the t8m '80hool OqMl-
 i&ation fund" advisedly, and intend6d that the 8alari88 of Colraty
                 Of t&O88 OOUllti88having SuOh a iti would OOIltiMl6
 Superintendexlt.8
 to be paid out 0r that rupd.
            The Cham     Or the &JUnty mtIrd Oi sOh001 hMt868                               18
 not r6quirOd to approve the salary Or tho Couaty SWWiotOnd6nt
 mthly,   but same Shau be paid moathly Vapoa the order 0r the
 ~OtU$i#+hQO1         ~UStBOS.”

                                                           YOUrS Very       tPUly

                                                                                            2?